Citation Nr: 0931110	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including due to Agent Orange exposure and as secondary to a 
service-connected disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of skull fracture, including a history 
of encephalopathy, posttraumatic headaches and subjective 
complaints of vertigo, dizziness and tinnitus.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1975, June 1976 to March 1977, and from November 1980 to 
April 1983, to include service in Vietnam.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 (hypertension) and May 
2003 (residuals of a skull fracture) rating decisions issued 
by the Department of Veteran's Affairs (VA), Regional Office 
(RO), located in Portland, Oregon.  At the current time, the 
RO in St. Petersburg, Florida has jurisdiction of the case.  

This appeal was previously before the Board in March 2007, at 
which time the case was remanded to the RO for additional 
development.  The appeal has since been returned to the Board 
for appellate review.

The Veteran failed to appear for a hearing before a Veterans 
Law Judge in Washington, D.C., that was scheduled in 
September 2006.

The Veteran was formerly represented by The American Legion; 
however, a March 2007 statement of record indicates that the 
Veteran elected to withdraw the power of attorney in favor of 
The American Legion and to represent himself.

Statements from the Veteran received in May and June 2009 
reflected that he wanted a Board hearing to be held in 
Washington D.C. to be scheduled.  However, in statements 
dated later, in June and in July 2009, the Veteran indicated 
that he did not want a Board hearing.  As such, no hearing 
need be scheduled in this case.  

In various correspondences from the Veteran dated in 2009, he 
has requested service-connection for numerous additional 
conditions.  This matter is referred to the RO/AMC for 
additional action, as appropriate.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there; hypertension is not on the list 
of diseases presumptively associated with herbicide exposure.

2.  The Veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to any of his periods of service, including to his 
presumed exposure to Agent Orange in service. 

3.  There is no competent or credible medical nexus evidence 
of record linking currently diagnosed hypertension to the 
Veteran's military service, or to any service-connected 
disorder.

4.  Purely subjective complaints of headaches, vertigo and 
dizziness have been associated as residuals of a service-
connected skull fracture; tinnitus has not been linked by 
clinical or competent evidence as a residual of the skull 
fracture.

5.  Neither purely neurological disabilities nor multi-
infarct dementia associated with brain/head trauma have been 
shown.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service 
- including due to herbicide/Agent Orange exposure - and is 
not proximately due to, the result of, or chronically 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.313 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
service-connected skull fracture residuals including a 
history of encephalopathy, posttraumatic headaches and 
subjective complaints of vertigo, dizziness and tinnitus, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, 4.124a, 
Diagnostic Codes (DC) 6260, 8045, 8100, 9304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claim in letters dated in July 2002, May 2005, June 2006 and 
March 2007 wherein the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining relevant records from 
any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration. With respect to private treatment records, 
the letter informed the Veteran that VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA

The Veteran has also been provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case, in April 
2006 and thereafter.  

In a case involving a rating increase, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify a claimant that, to 
substantiate a claim, the claimant must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of the 
disability and the effect that the worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, if the 
particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

In correspondence provided to the Veteran in March 2007, the 
Veteran was notified that in order to obtain an increased 
rating, he must present evidence of worsening of his service- 
connected disorder.  That letter fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
However, that letter did not provide that Veteran with the 
applicable schedular criteria relating to the evaluation of 
his claim, as required by Vazquez-Flores.  Additional notice, 
however, is not required if the claimant has actual knowledge 
of the rating criteria, a reasonable person could be expected 
to understand from the notice what was needed to substantiate 
the claim, the granting of benefits is precluded as a matter 
of law, and/or if the claimant had an opportunity to 
participate in the adjudication process and did so to such an 
extent as to render any notice error non-prejudicial.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Veteran has demonstrated actual knowledge 
of what is needed to support his claim as reflected by his 
statements regarding increased severity of his skull fracture 
residuals made during the course of the appeal period.  The 
Board further finds that a procedural defect does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the March 2007 notice letter; and the Supplemental 
Statement of the Case issued in March 2009.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board concludes 
that during the administrative appeal process, the Veteran 
was provided the information necessary such that the purposes 
of the notification have been met.  Vazquez-Flores, 22 Vet. 
App. at 49.  Thus, the Board finds the Veteran has been 
afforded an opportunity to meaningfully participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication has not been affected.  Therefore, 
proceeding with the appeal presently does not therefore inure 
to the Veteran's prejudice.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records.  Statements and 
argument from the Veteran are also on file.  Numerous VA 
examinations have been conducted addressing critical matters 
pertinent to the Veteran's service connection claim and 
assessing the manifestations associated with the Veteran's 
service connected disorder.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background and Analysis

	A.  Service Connection - Hypertension

The Veteran had three separate periods of service extending 
from October 1968 to June 1975, June 1976 to March 1977, and 
from November 1980 to April 1983.  Collectively, the STRs do 
not reflect that hypertension was diagnosed at any time 
during service.  The March 1983 separation examination report 
indicated that clinical evaluation of the lungs, chest and 
heart was normal; that examination report indicates that a 
blood pressure reading of 120/90 was made.  

The file contains a VA examination report documenting the 
Veteran's blood pressure as 120/70 in March 1976).  A July 
1988 record shows that a blood pressure reading of 132/74 was 
made.  In August 1989, the Veteran's blood pressure was 
documented as 120/84.

In a rating action issued in November 1996, service 
connection was established for PTSD, for which a 100 percent 
evaluation was granted effective from October 1989.  

A VA examination was conducted in September 2002.  The 
Veteran reported that hypertension was initially diagnosed 6 
years previously (1996) and that medication for treatment of 
it began 4 years previously.  On examination, hypertension 
was diagnosed.  The examiner opined that hypertension 
predated a diagnosis of diabetes by 3 to 4 years and was 
likely contributed to by the Veteran's obesity.  The examiner 
observed that this fact, and the fact that the Veteran did 
not yet have diabetic nephropathy, indicated that 
hypertension was not caused by diabetes.  The examiner also 
noted that PTSD had not been established as a cause of 
hypertension, whereas obesity had clearly been established as 
a cause of obesity.  As such, the examiner opined that there 
was a greater than 50% probability that the Veteran's 
hypertension was related to his obesity and was not secondary 
to service-connected PTSD.  The examiner did note that stress 
could sometimes be an aggravating factor.  

The file contains a VA medical statement and opinion provided 
in September 2008.  The statement indicated that the claims 
folder and medical records were reviewed and that the medical 
evidence confirmed a diagnosis of, and treatment for, 
hypertension.  The physician opined that a service-connected 
psychiatric disorder, to include PTSD/anxiety/depression and 
organic brain syndrome, did not cause of increase the 
Veteran's hypertension.  The physician explained that based 
on a review of medical literature, the pertinent medical 
records and clinical experience, PTSD/anxiety/depression and 
organic brain syndrome do not cause or aggravate 
hypertension.  It was noted that while during acute distress 
from psychiatric illness blood pressure may become 
temporarily elevated, this does not indicate aggravation of 
hypertension; when distress is relieved, the blood pressure 
returns to normal.  The physician observed that it would be 
resorting to mere speculation to opine as to the etiology of 
the Veteran's hypertension.    

Analysis

The Veteran contends that his hypertension is due to his 
military service and, in particular, to his exposure to Agent 
Orange while serving in Vietnam.  He also contends that his 
hypertension was either caused or aggravated by a service-
connected disorder, to include a psychiatric disorder/PTSD, 
residuals of a skull fracture and diabetes mellitus, which, 
itself, is presumptively service connected based on Agent 
Orange exposure in Vietnam.  The Board will consider all of 
these theories of entitlement, as well as a direct incurrence 
theory of service connection.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In general, 
service connection requires: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred in service if manifest 
to a compensable degree of at least 10-percent disabling 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 
compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

For the reasons and bases set forth below, however, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim under all potentially applicable theories of 
entitlement to service connection.

First, the Board finds no basis to grant the claim under the 
theory that the Veteran's hypertension was somehow caused by 
exposure to herbicides (in particular, the dioxin in Agent 
Orange) while stationed in Vietnam.  Under VA regulation, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

The Veteran's DD Form 214 form and service personnel records 
reflect that he served in the Republic of Vietnam during the 
Vietnam era.  Indeed, service connection for diabetes 
mellitus was established on a presumptive basis due to Agent 
Orange exposure in Vietnam.  Hypertension, however, is not 
included among those disabilities for which service 
connection may be presumed.  38 C.F.R. § 3.309(e).  
Accordingly, there is no basis for establishing service 
connection for hypertension under the theory that it 
developed as a consequence of the Veteran's exposure to 
herbicides in service.

Second, the Board finds that service connection for 
hypertension also is not warranted on a direct incurrence 
basis or on a presumptive basis during the one-year period 
after service.  The Veteran's STRs make no reference to high 
blood pressure, much less documenting persistently elevated 
blood pressure readings to warrant a diagnosis of 
hypertension.  There is also no indication that he was ever 
on medication for high blood pressure or that hypertension 
was diagnosed or treated during any of the Veteran's periods 
of active duty.  The STRs provide highly probative evidence 
against his claim under a direct theory of service 
connection.  Struck v. Brown, 9 Vet. App. 145 (1996).

Post-service, hypertension was neither diagnosed, nor did 
symptoms/blood pressure readings manifest to a degree of 10 
percent disabling, during any of the Veteran's first post-
service years.  A chronic disease need not be diagnosed 
during the presumptive period under 38 C.F.R. § 3.307(c), but 
if not, there must then be shown by acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  In this case, there is no indication of 
hypertension until over at least a decade after the Veteran 
left service in 1983. 

According, to a history provided by the Veteran, hypertension 
was initially diagnosed in approximately 1996.  Clinical 
records reflect that the Veteran was taking medication for 
control of hypertension in 2000.  This long gap between the 
Veteran's separation from active duty and the onset of 
hypertension provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Moreover, 
this evidence supports a conclusion that neither chronicity 
nor continuity of symptomatology since service is 
established.  38 C.F.R. § 3.303(b) (2008).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  The 
Veteran is not competent (i.e., professionally qualified) to 
offer an opinion as to the cause or etiology of his claimed 
disability as this requires medical knowledge, which, the 
Veteran has not been shown to have.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Accordingly, the Veteran's own 
opinions as to the etiology of his hypertension are of no 
probative value.  Essentially, there has been no competent 
medical evidence or opinion offered which establishes or even 
suggests that currently diagnosed hypertension is in any way 
etiologically related to service.  As such, service 
connection based on direct service incurrence is not 
warranted.

Regarding the question of secondary service connection, there 
is no medical evidence of a nexus (i.e., link) between the 
hypertension and any service-connected disorder.  In 
September 2002, a VA examiner opined that there was a greater 
than 50% probability that the Veteran's hypertension was 
related to his obesity and was not secondary to service-
connected PTSD.  A VA medical opinion provided in 2008 
indicated that a service-connected psychiatric disorder, to 
include PTSD/anxiety/depression and organic brain syndrome, 
did not cause of increase the Veteran's hypertension.  The 
physician explained that based on a review of medical 
literature, the pertinent medical records and clinical 
experience, PTSD/anxiety/depression and organic brain 
syndrome do not cause or aggravate hypertension.  It was 
noted that while during acute distress from psychiatric 
illness blood pressure may become temporarily elevated, this 
does not indicate aggravation of hypertension; when distress 
is relieved, the blood pressure returns to normal.  There has 
positively no evidence presented which in any way links 
currently diagnosed hypertension to service-connected 
diabetes, either by virtue or causation or aggravation; a 
negative medical opinion to this effect was provided for the 
record in 2002.  Essentially, the competent medical evidence 
of record discounts any notion that the Veteran's current 
hypertension is related to any service-connected disorder on 
a secondary basis.  Velez, 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, 
that competent medical nexus evidence is required to 
associate the hypertension with the service-connected 
disability). 

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the existence and etiology of hypertension, 
including due to Agent Orange exposure, or alternatively, as 
secondary to a service-connected disorder.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the service-connection claim for 
hypertension, on either a direct, presumptive, or secondary 
basis.  Accordingly, there is no reasonable doubt to resolve 
in the Veteran's favor, and this claim must be denied.  38 
U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

	B.  Increased Evaluation - Residuals of a Skull Fracture

By rating action of June 1976, service connection was granted 
for residuals of a skull fracture, for which a non-
compensable evaluation was assigned effective from June 1975.  
The original grant was based on STRs which reflected that in 
January 1973 a truck tire blew up knocking the Veteran 
unconscious and resulting in a skull fracture and hearing 
loss (separately service-connected).  In a rating action 
issued in October 1994, an increased evaluation of 10 percent 
was granted, effective from October 1989.

Thereafter, the Veteran filed an increased rating claim in 
July 2002.  This appeal arises from a May 2003 rating 
decision denying a rating in excess of 10 percent for 
residuals of a skull fracture.  

VA records include an entry dated in October 2002 at which 
time the Veteran stated that he was seeking service-
connection for a head injury, although he was aware that this 
would not increase his monthly payments, as he was already 
receiving 100% disability.  The doctor made a note to rule 
out an impulse control disorder secondary to a head injury.  

The Veteran underwent a VA neurological evaluation in April 
2003.  The history indicated that the Veteran suffered from a 
closed head injury with skull fracture in 1973.  He reported 
that about 5 years after the injury, he had dizzy spells, 
nausea, vomiting and headaches.  He report having headaches 
which occurred about 2 to 3 times a year, which did not 
require medication.  Status post head injury with residual 
rare posttraumatic migraine headaches (2 to 3 times a year - 
not prostrating) was diagnosed.  The examiner opined that it 
was unlikely that the Veteran's psychiatric difficulties, 
diabetes or hypothyroidism were related to his skull 
fracture.

Upon VA examination for mental disorders conducted in April 
2003, PTSD and depressive disorder secondary to head trauma 
were diagnosed.  The examiner explained that the diagnosis of 
depressive disorder was another way of expressing a diagnosis 
of organic brain syndrome, secondary to the head injury.

In a rating action issued in November 2004, the RO granted 
service connection for posttraumatic encephalopathy, which 
was associated with the service-connected skull fracture 
residuals and associated posttraumatic headaches, with 
subjective complaints of vertigo, dizziness and tinnitus, for 
which a 10 percent evaluation was continued.    

A VA examination was conducted in September 2008 and the 
claims folders were reviewed.  The report referenced entries 
in VA records dated in June 2007, February 2008, May 2008 and 
August 2008, at which times the Veteran denied having 
symptoms of weakness of dizziness.  He complained of 
headaches occurring monthly and not resolving until he 
sleeps.  He reported that less than half of these were 
prostrating.  The examiner observed that the only reference 
to headaches noted in the clinical records was in a medical 
history note of June 2004.  The Veteran also reported having 
symptoms of vertigo every 2-3 months, dizziness 3 to 4 times 
a year, and tinnitus occurring daily.  The Veteran reported 
pain on the right side of the head and stated that there was 
a deformity in the right occipital area.  The examiner 
indicated that there was no evidence of skull deformity on 
examination.

The VA examiner referenced findings made upon VA audio 
examination of June 2008, at which time the Veteran gave a 
history of having tinnitus for a long time (unspecified) and 
the examiner was not able to determine the etiology of the 
tinnitus without resort to speculation, as there was no 
mention of tinnitus in the STRs and the Veteran was unsure of 
the time of onset.  A diagnosis of service-connected skull 
fracture residuals including a history of encephalopathy, 
posttraumatic migraine headaches and subjective complaints of 
vertigo, dizziness and tinnitus, was made.  The examiner 
clarified that the headaches were more accurately 
characterized as post-traumatic headaches, as there was no 
evidence of a primary migraine disorder.  The examiner 
commented that this condition had a significant effect of the 
Veteran's occupation and daily activities, resulting in 
decreased mobility and lack of stamina.   

Analysis

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for service-connected skull fracture 
residuals including a history of encephalopathy, 
posttraumatic headaches and subjective complaints of vertigo, 
dizziness and tinnitus.  He is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5296 and 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.   For the reasons that follow, the 
Board concludes that an increased rating is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2008).

Under the criteria set forth in Diagnostic Code 5296, loss of 
a portion of both the inner and outer tables of the skull 
smaller than the size of a 25-cent piece or 0.716 square 
inches (4.619 square centimeters) without brain herniation 
warrants assignment of a 10 percent evaluation.  A 30 percent 
disability evaluation is warranted for loss of part of the 
skull, both inner and outer tables, when involving an 
intermediate area.  A 50 percent disability evaluation is 
warranted for loss of part of the skull, both inner and outer 
tables, without a brain hernia, when involving, an area 
larger than the size of a 50-cent piece or 1.140 inches 
squared (7.355 centimeters squared).  Finally, an 80 percent 
disability evaluation is warranted for loss of part of the 
skull, both inner and outer tables, with a brain hernia.  
Intracranial complications are to be evaluated separately.

In this case, the evidence pertinent to the appeal period 
shows no indication that the Veteran's remote skull fracture 
is manifested by loss of part of the skull, both inner and 
outer tables, involving an intermediate area.  No clinical 
evidence has been presented in this regard and significantly, 
when examined in 2008, the examiner found no physical 
evidence of any skull deformity.  In the absence of a showing 
of skull loss involving an intermediate area, the rating 
criteria do not provide for the assignment of an evaluation 
in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5296 
(2008).  

The Veteran's skull fracture is also rated under diagnostic 
code 8045, 38 C.F.R. § 4.124a.  This diagnostic code is cross 
referenced to diagnostic code 9304, 38 C.F.R. § 4.130, for 
the purposes of evaluation.  This rating criteria provides 
that where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated DC.  38 C.F.R. § 4.124a, DC 8045.  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under DC 9304.  Id.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Id.  Ratings in excess of 
10 percent for brain disease due to trauma under DC 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.

The Board points out that effective October 23, 2008, VA 
amended the Schedule for Rating Disabilities by revising the 
portion of the Schedule that addresses neurological 
conditions and convulsive disorders.  The effect of this 
action is to provide detailed and updated criteria for 
evaluating residuals of traumatic brain injury (TBI).  These 
amendments revise 38 C.F.R. § 4.124a, Diagnostic Code 8045 
and are effective October 23, 2008.  The amendment applies to 
all applications for benefits received by VA on or after 
October 23, 2008. Schedule for Rating Disabilities; 
Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 
Fed. Reg. 54,693 (September 28, 2008) (to be codified at 38 
C.F.R. pt. 4).  Here, the veteran's claim for increase was 
received in 2002, hence the aforementioned criteria apply.

Examination and treatment reports compiled during the 
relevant period fail to identify the presence of purely 
neurological manifestations, such as hemiplegia, seizures, 
facial nerve paralysis, or the like, resulting from the in-
service head injury, nor has the Veteran so claimed.  As 
such, there is no basis for the rating of the disability in 
question under DCs relating to purely neurological 
disablement, as set forth in 38 C.F.R. § 4.124a, DC 8000-
8025, 8046-8914 (2008).

At this point, the 10 percent evaluation currently assigned 
under diagnostic codes 5296-9304, is clearly supported by the 
Veteran's subjective complaints of headaches and 
dizziness/vertigo, which have been recognized as symptoms of 
the skull fracture.  The rating criteria clearly state that 
for subjective complaints such as headaches, a 10 percent 
rating and no more will be assigned.  In this case, the 
complaints of headaches are clearly subjective, and these 
manifestations have been linked to and associated with the 
service-connected skull fracture residuals.  

The Board notes that a separate evaluation is not warranted 
for the Veteran's post-traumatic headaches under DC 8100, 
used for evaluating migraine headaches.  In this regard, in 
2008 the VA examiner clarified that the Veteran's headaches 
were not migraine in nature; they were in fact of 
posttraumatic etiology.  Thus, the evidence clearly places 
him within the terms of DC 8045 as the subjective complaints 
of headaches have been attributed by competent medical 
opinion to a traumatic head injury.  Moreover, even if 
headaches were separately service connected, the evidence 
does not show that the headaches involve monthly prostrating 
attacks over the last several months, as required for a 
rating in excess of 10 percent for migraine headaches.  See 
38 C.F.R. § 4.124a, DC 8100 (2008).  In this regard, although 
the Veteran reported having monthly headaches, he estimated 
that less than half of these were prostrating, thereby not 
meeting a requirement of the rating criteria.  In addition, 
clinical records fail to substantiate the frequency and 
severity of the Veteran's reported headaches.  

Essentially, the Veteran is in receipt of the highest 
assignable evaluation available under DC 8045-9304 for purely 
subjective complaints.  A rating in excess of 10 percent is 
not assignable under DC 9304 in the absence of a diagnosis of 
multi-infarct dementia, as a consequence of brain trauma.  In 
this instance, the record as a whole fails to identify the 
existence of multi-infarct dementia due to brain or head 
trauma throughout the period on appeal.  Moreover, service 
connection is already in effect for a psychiatric disorder, 
characterized as PTSD/anxiety/depression or organic brain 
syndrome, secondary to head trauma, for which a 100 percent 
evaluation is in effect under diagnostic codes 9433 
(dysthymic disorder) - 9411 (PTSD).  

Significantly, the Board notes that the rating criteria used 
for the evaluation of dementia due to head trauma under 
diagnostic code 9304 is the same as that used to evaluate 
dysthymic disorder and PTSD under codes 9433-9411.  Under 
this criteria, the Veteran is already in receipt of the 
highest schedular evaluation possible, a 100% rating.  It is 
noted that under the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, the evaluation of the "same disability" or, more 
appropriately in this case, the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the Court held that, for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of a disorder, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  As such an additional separate compensable 
rating for dementia as a consequence of brain trauma, even if 
shown, would not be warranted as this would constitute 
pyramiding.   

The Board has also specifically considered whether a separate 
evaluation is warranted for tinnitus.  Tinnitus is rated as 
10 percent disabling under Code 6260.  A 10 percent 
disability evaluation is the maximum and only rating 
available for both bilateral and unilateral tinnitus, 
recurrent.  38 C.F.R. § 4.87, see also Smith v. Nicholson, 
451 F.3d 1344, 1351 (2006) (affirming VA's interpretation 
that Diagnostic Code 6260 does not provide an additional 10 
percent disability evaluation for bilateral tinnitus over 
unilateral tinnitus).  However, while the 2008 examination 
report reflects that the Veteran complained of daily and 
severe episodes of tinnitus, the Veteran could not identify 
the approximate date of onset of this condition, nor did the 
STRs contain any mention of tinnitus.  Significantly, in 
2008, due to the aforementioned facts, a VA examiner was 
unable to etiologically link symptoms of tinnitus to the 
Veteran's skull fracture.  As such, there is no basis for the 
assignment of a separate evaluation for tinnitus.  

The Board finds, therefore, that the evaluation assigned 
adequately reflects the level of impairment experienced by 
the Veteran in conjunction with his residuals of a skull 
fracture.  The criteria for a higher rating are not met.  As 
the evidence preponderates against the claim for a rating in 
excess of 10 percent, the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include claimed as secondary to a service-connected disorder 
or as a result of herbicide exposure in service, is denied.

A rating in excess of 10 percent for service-connected skull 
fracture residuals including a history of encephalopathy, 
posttraumatic headaches and subjective complaints of vertigo, 
dizziness and tinnitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


